NUMBER 13-11-00416-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GILBERT LLAMAS A/K/A GILBERT
LAMAS A/K/A “KILO G,”                                                   Appellant,

                                         v.

THE STATE OF TEXAS,                                                     Appellee.


                   On appeal from the 24th District Court
                        of Victoria County, Texas.


                         MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Vela
                Memorandum Opinion by Justice Rodriguez
      Appellant Gilbert Llamas A/K/A Gilbert Lamas A/K/A "Kilo G" appeals from his

convictions by a jury for murder and engaging in organized criminal activity. See TEX.
PENAL CODE ANN. § 19.02 (West 2011), § 71.02 (West Supp. 2011). The jury sentenced

Llamas to life imprisonment for both counts, and the trial court ordered the sentences to

run consecutive to sentences Llamas was serving for two earlier convictions.

       Concluding that the appeal in this case would be frivolous, counsel filed an Anders

brief in which he reviewed the merits, or lack thereof, of the appeal. We affirm.

                        I. COMPLIANCE WITH ANDERS V. CALIFORNIA

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Llamas's

court-appointed appellate counsel has filed a brief with this Court, stating that he has

diligently reviewed the record and the applicable law. After discussing the proceedings

before, during, and after trial, he concludes that in his professional opinion, "no reversible

error is reflected by the record." See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (orig. proceeding) ("In Texas, an Anders brief need not specifically

advance 'arguable' points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.")

(citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no

pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Llamas's counsel has, thus, carefully discussed why, under controlling

authority, there are no errors in the trial court's judgment. Counsel has informed this

Court that he has: (1) examined the record and found no arguable grounds to advance

on appeal, (2) served his brief and motion to withdraw on Llamas, and (3) informed

Llamas of his right to review the record and to file a pro se response. See Anders, 386
2
U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409

n.23.

        Llamas filed a pro se response on October 5, 2012.1 When appellate counsel

files an Anders brief and the appellant independently files a pro se response, the court of

appeals has two choices: "[i]t may determine that the appeal is wholly frivolous and

issue an opinion explaining that it has reviewed the record and finds no reversible error.

Or, it may determine that arguable grounds for appeal exist and remand the cause to the

trial court so that new counsel may be appointed to brief the issues." Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We are not required to review the

merits of each claim raised in an Anders brief or a pro se response—rather, we must

merely determine if there are any arguable grounds for appeal. Id. at 827. If we so

determine, we must remand for appointment of new counsel. Id. Reviewing the merits

raised in a pro se response would deprive an appellant of meaningful assistance of

counsel. Id. Accordingly, we will independently review the record to determine if there

are any arguable grounds for appeal.

                                        II. INDEPENDENT REVIEW

        The United States Supreme Court has advised appellate courts that upon

receiving a "frivolous appeal" brief, they must conduct "a full examination of all the

proceedings to decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S.
75, 80 (1988). We have carefully reviewed the record, counsel's brief, Llamas's pro se

response, and the State's brief and have found nothing that would arguably support an

        1
            The State filed its brief in response to Llamas's pro se response on October 12, 2012.
                                                      3
appeal. See Bledsoe, 178 S.W.3d at 826; Stafford, 813 S.W.2d at 509. We agree with

counsel that the appeal is wholly frivolous and without merit. See Bledsoe, 178 S.W.3d

at 827-28 ("Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error but

found none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1."). We affirm the judgment.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, Llamas's attorney has asked this Court for permission

to withdraw as counsel for Llamas.                See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.—Dallas 1995, no pet.) (noting that "[i]f an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.") (citations omitted)). We grant counsel's

motion to withdraw carried with the case on March 22, 2012.2 Within five days of the

date of this Court’s opinion, counsel is ordered to send a copy of the opinion and

judgment to Llamas and to advise him of his right to file a petition for discretionary

review.3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex


        2
          We also deny Llamas's motion for supplemental clerk's record and reporter's record, carried with
the case on June 18, 2012, and motion for determination on his motion to supplement, carried with the case
on July 25, 2012.
        3
            No substitute counsel will be appointed. Should Llamas wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
                                                       4
parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                            NELDA V. RODRIGUEZ
                                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 8th
day of November, 2012.




for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Effective
September 1, 2011, any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                      5